PER CURIAM.
Petitioner’s direct appeal was dismissed when no response was received to an order requiring payment of the filing fee or the filing of an order of insolvency entered by the trial court. We grant the petition for belated appeal and hereby reinstate the appeal in case number 1D03-0596. Jurisdiction in that proceeding is relinquished to the trial court for a period of 30 days with directions to consider the appointment of the public defender if petitioner so qualifies.
KAHN, WEBSTER and POLSTON, JJ., concur.